United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OKLAHOMA CITY MEDICAL CENTER,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Joseph E. Allman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1553
Issued: March 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 13, 2015 appellant, through counsel, filed a timely appeal of January 28 and
March 2, 2015 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish disability
for the period November 6, 2013 through August 11, 2014 due to her accepted employment
injuries; and (2) whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective March 2, 2015.
On appeal, counsel argued that the weight of the medical evidence rested with appellant’s
attending physician, that there was no conflict of medical opinion, that the impartial medical
1

5 U.S.C. § 8101 et seq.

examiner improperly opined that appellant exhibited symptom magnification, and that the
surveillance video was improperly utilized by OWCP and the impartial medical examiner.
FACTUAL HISTORY
On August 20, 2013 appellant, then a 25-year-old nursing assistant, filed a claim for
traumatic injury (Form CA-1) alleging that she sustained pain in her stomach on August 13, 2013
while pushing a patient in a wheelchair. She reported experiencing a ripping sensation in her
lower abdomen.
Dr. J. Arden Blough, a family practitioner, examined appellant on August 21, 2013 and
diagnosed right inguinal hernia, lower abdominal sprain/strain, and lumbar spine sprain and
strain. He described her history of injury as pushing a wheelchair containing an oversized
patient and experiencing a ripping pain in her abdomen. Dr. Blough opined that appellant’s
diagnosed conditions were the result of her work incident. He found that she was totally
disabled from August 21 through September 8, 2013. On September 18, 2013 Dr. Blough found
that appellant was totally disabled through October 16, 2013.
In a note dated September 25, 2013, Dr. Blough again made the preliminary diagnosis of
right inguinal hernia and opined that it was not safe for appellant to work. He concluded that the
August 13, 2013 injury was the major cause of injury to her lumbar spine, abdomen, and pelvis.
Appellant underwent an abdominal computerized tomography (CT) scan on October 2, 2013
which was interpreted as unremarkable with no anterior wall hernia. An October 1, 2013 lumbar
magnetic resonance imaging (MRI) scan showed a small posterior annular tear at L4-5 with facet
arthropathy and a broad-based disc bulge.
In a decision dated October 31, 2013, OWCP denied appellant’s traumatic injury claim
finding that she failed to establish that the incident occurred as alleged.
On November 22, 2013 appellant requested reconsideration. She submitted a factual
statement dated October 8, 2013 and alleged on August 13, 2013 she was pushing an oversized
patient in a wheelchair. Appellant noted that the wheelchair had been dismantled so that the
patient could fit on the chair. She asserted that she could use only a one hand bar to move the
wheelchair and that, as she pulled backward to enter the elevator, she felt a ripping pain down
her side and back. Appellant did not immediately stop work, but later sought medical attention.
Dr. Blough examined appellant on October 4, 2013 and noted her MRI scan findings. He
found tenderness in the inguinal canal, decreased range of motion in the lumbar spine with
tenderness to palpation, loss of sensation in the lower extremities, and weakness bilaterally in the
lower extremities worse on the right. Dr. Blough repeated his previous diagnoses and
conclusions.
By decision dated February 14, 2014, OWCP found that appellant had established that
the employment incident occurred as alleged, but concluded that she had not submitted sufficient
medical opinion evidence to establish a diagnosed condition. On March 5, 2014 it rescinded the
February 14, 2014 decision and again denied her claim finding that she failed to establish an
injury resulting from the accepted employment incident.

2

Counsel requested reconsideration on appellant’s behalf through a letter and form dated
May 16, 2014. He argued that Dr. Blough’s reports were sufficient to establish that her
diagnosed conditions were caused by her employment incident.
By decision dated August 7, 2014, OWCP accepted appellant’s claim for sprain of the
lower abdomen and a lumbar sprain. It explained that her claim for a right inguinal hernia was
not accepted as the CT scan did not support this diagnosis.
Appellant filed a claim for compensation (Form CA-7) on August 11, 2014 and requested
wage-loss compensation from August 21, 2013 through August 11, 2014. The employing
establishment controverted her claim for compensation on August 14, 2014, as appellant had
been removed from employment for cause effective November 29, 2014. It further stated that
she did not report for duty on October 25 and November 1, 2013 as directed. The employing
establishment noted that appellant received continuation of pay from September 4 through
30, 2013. It provided a November 19, 2013 letter which advised her that she was being
discharged during her probationary period as she had failed to report to duty as directed and did
not request approval for leave from November 4 through 15, 2013. The employing
establishment charged appellant with 80 hours of absence without leave and concluded that her
conduct was not within the standards expected.
Dr. Blough completed a note on August 18, 2014 and opined that appellant was totally
disabled from August 21, 2013 through September 16, 2014. He attributed this disability to
“exacerbation of work-related injuries.”
In a letter dated August 22, 2014, OWCP informed appellant that the medical evidence
submitted was insufficient to support her claimed period of wage-loss compensation. It allowed
30 days for a narrative medical report addressing her claimed periods of disability.
Dr. Blough completed a report on August 13, 2014. He described appellant’s history of
injury on August 13, 2013 and reviewed the CT and MRI scan reports. Dr. Blough noted that he
had recommended evaluation by a spine specialist, but that as her claim was denied and she was
terminated by the employing establishment, she had been unable to undergo treatment since
October 4, 2013. He found that appellant had continued pain in her lumbar spine and lower
abdomen. Dr. Blough found lumbar spine loss of range of motion, pain, and weakness
exacerbated by lifting, bending, twisting, sitting, or standing. He diagnosed lower abdominal
sprain/strain, lumbar sprain with trigger point formation, and posterior annual tear at L4-5 and
broad-based disc bulge at L4-5 with mild facet arthropathy at L5-S1. Dr. Blough opined that
appellant was totally disabled since August 13, 2013 due to the accepted employment injury. He
recommended further medical treatment.
OWCP authorized compensation benefits from August 21 through September 30, 2013
and from October 1 through November 5, 2013.
On September 10, 2014 OWCP referred appellant for a second opinion evaluation with
Dr. Dennis Foster, a Board-certified orthopedic surgeon. Dr. Foster completed a report on
September 26, 2014. He described appellant’s employment duties as a nursing assistant as well
as her August 13, 2013 employment incident. Dr. Foster noted her complaints of severe pain in

3

the back and pelvic region. He also noted that appellant reported pain radiating into her right leg
with weakness. Dr. Foster found that she walked with a “very dramatic gait” with her right leg
completely stiff and “hobbling down the hall in a very exaggerated fashion.” On examination he
found no spasm in the musculature of the lumbar back, symmetric deep tendon reflexes, and
poor attempts at knee flexion or extension bilaterally on manual muscle testing. Dr. Foster
reported that appellant complained of pain throughout the examination. He reviewed her
October 1, 2013 MRI scan and found “a very minute brightening posteriorly at L4-5 possibly
representing an annular tear.” Dr. Foster did not find disc protrusion or herniation. He opined
that appellant was grossly exaggerating her present condition. Dr. Foster recommended an
additional MRI scan to clarify whether appellant had an annular tear and opined that this
condition, if present, would be attributable to the August 13, 2013 work injury. He noted,
“[Appellant] may or may not have had some low back pain, however, her physical findings are
grossly exaggerated and in my opinion are unreliable due to her manipulation of the findings
themselves.” Dr. Foster opined, “I do believe [that appellant] is capable of working. I do
believe that her symptomatology is grossly exaggerated from a subjective stand point.” He
indicated that appellant could work eight hours a day with restrictions.
In a letter dated October 3, 2014, OWCP provided Dr. Blough with a copy of Dr. Foster’s
report and requested that he opine whether appellant was capable of working eight hours a day
with restrictions. It also requested that she undergo an additional MRI scan.
Dr. Foster completed a supplemental report on October 14, 2014 and opined that
appellant was capable of working eight hours a day with his previously provided restrictions
beginning on November 5, 2013.
Dr. Blough responded on October 22, 2014 and disagreed with Dr. Foster’s findings and
opinions. He noted that he had examined appellant on multiple occasions and that the results of
her physical examination were consistent. Dr. Blough found loss of range of motion, pain, and
weakness in her lumbar spine. He reported a positive straight leg raising test and loss of
sensation to monofilament testing. Dr. Blough reviewed both MRI scans and opined that
appellant’s condition had deteriorated such that she was limited in her mobility and required
narcotic pain medication. He contended that this medication caused “somnolence and, therefore,
[appellant] would pose a potential danger to herself or others, if she were to return to work….”
Dr. Blough asserted that appellant was not capable of working eight hours a day and noted that
he had scheduled a functional capacity evaluation. He opined that she was totally disabled and
recommended further medical treatment.
Appellant underwent a lumbar MRI scan on October 17, 2014 which demonstrated
minimal annular disc bulges at L2-3, L3-4, and L5-S1. At L4-5 the MRI scan showed mild
diffuse annular disc bulge with slight effacement of the ventral thecal sac, mild bilateral facet
joint hypertrophy, but no significant central canal narrowing.
The employing establishment provided OWCP video surveillance on October 27, 2014.
It alleged that the video included appellant lifting and carrying “a decent sized dog” as well as
her toddler on different occasions. The video included activities on September 11, 12, 13 and
14, 2013. Appellant is recorded walking, standing, bending, entering and exiting vehicles,
running a few steps, leading her toddler by the hand, lifting and carrying a small dog, as well as,

4

swinging and lifting her toddler. OWCP notified her that the employing establishment had
submitted a surveillance video and directed her to provide a written request for a copy of this
video. It also informed appellant that an impartial medical examination was being scheduled.
Appellant had a functional capacity evaluation on October 28, 2014.
In a letter dated November 18, 2014, OWCP informed appellant of her scheduled
impartial medical examination with Dr. Sam Framjee, a Board-certified orthopedic surgeon. It
referred her, a statement of accepted facts, the surveillance DVD, and a list of questions to
Dr. Framjee. In a report dated December 12, 2014, Dr. Framjee described appellant’s August 13,
2013 employment incident and reviewed her medical treatment. He found that she walked with a
hysterical gait pattern and an equinus gait on the left side with no foot drop. Dr. Framjee
reported that appellant was jumpy to superficial touch in the lumbar spine. He found negative
straight leg raising and inconsistent hypoesthesia in the right lower extremity. Dr. Framjee
reported breakaway weakness in both legs more on the right. He noted that appellant’s
October 17, 2014 MRI scan noted an impression of mild annular disc bulging at multiple levels
with no focal disc protrusion or neural impingement. Dr. Framjee concluded, “I am unable to
substantiate the patient’s symptoms to my physical findings. The clinical picture is indicative of
symptom magnification.” He noted that he saw no evidence of an identifiable injury to
appellant’s lumbar spine due to the August 13, 2013 work incident. Dr. Framjee opined that she
had a sprain of the lumbar spine on August 13, 2013 that this condition was resolved and that her
current symptoms were suggestive of symptom magnification. He indicated that appellant’s
temporary total disability due to lumbar strain should have ceased within two or three weeks
after the August 13, 2013 employment injury. Dr. Framjee concluded that she had no physical
limitations due to her work-related conditions and could gradually return to full-duty work
within one month.
In a supplemental report dated December 12, 2014, Dr. Framjee indicated that he
reviewed the surveillance video. He found that this demonstrated appellant walking
independently without any equinus gait and performing activities of daily living normally.
Dr. Framjee concluded that the activities demonstrated that she could perform her normal
activities of daily living without any difficulty.
OWCP provided appellant with a notice of proposed termination on January 14, 2015. It
informed her that Dr. Framjee’s December 12, 2014 reports were entitled to the weight of the
medical opinion evidence and established that her accepted conditions and disability had
resolved. OWCP allowed 30 days for a response.
By decision dated January 28, 2015, OWCP denied appellant’s claim for compensation
for the period November 6, 2013 through August 11, 2014. It found that Dr. Framjee’s reports
were entitled to the weight of the medical opinion evidence and established that her accepted
lumbar sprain had resolved within three weeks of the incident of August 13, 2013.
Dr. Blough completed a report on January 26, 2015 and opined that appellant continued
to have lumbar spine pain with radicular symptoms including numbness and tingling radiating
into both legs. He diagnosed lumbar sprain/strain, lumbar radiculopathy, and lumbar annual tear
at L4-5. Dr. Blough further opined that appellant was totally disabled and required further

5

invasive treatment including lumbar discography. He asserted that the excessive force required
by her to push a large heavy patient in a wheelchair on August 13, 2013 caused a lumbar annual
tear at L4-5 and that an annual tear caused pain varying from moderate to severe. Dr. Blough
concluded that appellant’s injuries arose out of her work-related accident.
On January 28, 2015 Dr. Blough responded to the notice of proposed termination and
disagreed with Dr. Framjee. He opined that appellant sustained not only a lumbar sprain, but
disc bulges at multiple levels and an annular fissure at L4-5. Dr. Blough further argued that she
had provided consistent findings on the nine occasions that he examined her and that she had not
demonstrated any behaviors consistent with symptom magnification. He reported decreased
range of motion in the lumbar spine, loss of strength, diminished reflexes, and loss of sensation
in the bilateral lower extremities. Dr. Blough also found exacerbation of symptoms with lifting,
bending, twisting, sitting, or standing as well as positive straight leg raising. He reviewed
appellant’s functional capacity evaluation and noted that she reported right lower extremity
numbness and weakness and demonstrated consistent objective findings of weakness of the right
lower extremity such that she was very limited in her physical capabilities. Dr. Blough opined
that she remained totally disabled due to her August 13, 2013 employment injury.
By decision dated March 2, 2015, OWCP terminated appellant’s wage-loss and medical
benefits effective that date. It found that the weight of the medical opinion evidence rested with
Dr. Framjee.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden to establish the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.3 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a

2

5 U.S.C. §§ 8101-8193.

3

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

basis for payment of compensation.6 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.7
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.9 Neither the fact that a disease or
condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.10
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.11 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.12
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.13

6

Id.

7

Id.

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Supra note 2, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

12

R.C., 58 ECAB 238 (2006).

13

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

7

ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that she was
totally disabled for the period November 6, 2013 through August 11, 2014 due to her accepted
employment injuries.
Appellant’s attending physician, Dr. Blough, supported appellant’s total disability for
work in reports dated from August 21 to October 4, 2013. On August 7, 2014 OWCP accepted
her claim for sprain of the lower abdomen and sprain of the lumbar back. Appellant filed a claim
for compensation on August 11, 2014 for the period August 21, 2013 through August 11, 2014.
OWCP authorized compensation benefits from August 21 through September 30, 2013 and from
October 1 through November 5, 2013.
In support of disability on and after November 5, 2013, Dr. Blough completed a note on
August 18, 2014 and opined that appellant was totally disabled from August 21, 2013 through
September 16, 2014 due to “exacerbation of work-related injuries.”
OWCP referred appellant for a second opinion examination with Dr. Foster, who
completed a second opinion report on September 26, 2014. Dr. Foster opined that she was
grossly exaggerating her present condition and opined that she was capable of working eight
hours a day with restrictions. In his supplemental report dated October 14, 2014, he opined that
appellant was capable of working eight hours a day with restrictions beginning on
November 5, 2013.
On October 22, 2014 Dr. Blough disagreed with Dr. Foster and again opined that
appellant was totally disabled. Due to this disagreement between appellant’s physician and a
physician for OWCP, the Board finds that, contrary to counsel arguments on appeal, OWCP
properly determined that there was a conflict of medical opinion on the issue of the extent and
periods of disability and properly referred appellant to Dr. Framjee to resolve this conflict,
pursuant to 5 U.S.C. § 8123(a).
In his December 12, 2014 report, Dr. Framjee provided a history of injury and reviewed
appellant’s medical treatment. On examination, he reported that she walked with a hysterical
gait pattern and an equinus gait on the left side with no foot drop. Dr. Framjee found
inconsistent hypoesthesia in the right leg as well as breakaway weakness in both lower
extremities. He opined that appellant had a sprain of the lumbar spine on August 13, 2013, that
this condition was resolved, and that her current symptoms were suggestive of symptom
magnification. Dr. Framjee indicated that her temporary total disability due to lumbar strain
should have ceased within two or three weeks after the August 13, 2013 employment injury.
In a supplemental report dated December 12, 2014, Dr. Framjee indicated that he
reviewed the surveillance video. He found that this revealed appellant walking independently
without any equinus gait and performing activities of daily living normally. Dr. Framjee
concluded that the activities demonstrated that she could perform her normal activities of daily
living without any difficulty.

8

The Board finds that Dr. Framjee’s reports are entitled to the special weight of the
medical evidence and do not support appellant’s claim for continuing disability on or after
November 5, 2013. These reports were based on an accurate history of injury, provided detailed
physical findings, and offered a clear explanation of the basis for finding that she was not totally
disabled on or after November 5, 2013.
On appeal counsel argued that Dr. Framjee improperly opined that appellant exhibited
symptom magnification and improperly utilized the surveillance video. The Board has held that,
in certain circumstances, videotape evidence may be of value to a physician offering an opinion
regarding a claimant’s medical condition. It may reflect on the patient’s reliability as a historian
or on the actual ranges of motion, lifting, or other physical activities the claimant may perform.
However, a videotape may be incorrect or misleading to a physician if there are errors, such as
the identity of the individual recorded on the videotape or whether certain activities were
facilitated by the use of medication. OWCP has the responsibility to make the claimant aware
that it is providing videotape evidence to a medical expert. If the claimant requests a copy of the
videotape, one should be made available and the employee given a reasonable opportunity to
offer any comment or explanation regarding the accuracy of the recording.14 OWCP informed
appellant of the surveillance video on October 31, 2014 and at the same time informed her that
an impartial medical examination would be scheduled. It instructed her to request a copy of the
video in writing in keeping with its procedures.15 Appellant, nor her counsel, have requested a
copy of the surveillance video and there is no evidence of wrongdoing on the part of OWCP in
regard to the video.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.17 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.18 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.19 To terminate
14

J.M., 58 ECAB 478 (2009).

15

OWCP Procedure Manual, Privacy Act, Chapter 1.400.4.d (November 2000) (defining a request as a written
inquiry).
16

See D.B., Docket No. 14-0451 (issued August 12, 2014) (finding that counsel must request the video); J.C.,
Docket No. 14-1422 (issued March 16, 2015).
17

Mohamed Yunis, 42 ECAB 325, 334 (1991).

18

Id.

19

Furman G. Peake, 41 ECAB 361, 364 (1990).

9

authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.20
ANALYSIS -- ISSUE 2
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
and medical benefits effective March 2, 2015.
As previously described, there was a conflict of medical opinion evidence necessitating
referral of appellant, by OWCP, to Dr. Framjee to resolve the issue of the degree and period of
her employment-related disability. Dr. Framjee found in his December 12, 2014 report, that she
walked with a hysterical gait pattern and an equinus gait on the left side with no foot drop. He
found negative straight leg raising and inconsistent hypoesthesia in the right lower extremity.
Dr. Framjee also reported breakaway weakness in both lower extremities more on the right. He
reviewed appellant’s more recent MRI scan dated October 17, 2014 and found that it
demonstrated mild annular disc bulging at multiple levels with no focal disc protrusion or neural
impingement. Dr. Framjee concluded that she was demonstrating symptom magnification as he
could not substantiate her symptoms based on her clinical examination. He diagnosed sprain of
the lumbar spine as a result of the August 13, 2013 employment injury and opined that this
condition was resolved, and that appellant’s current symptoms were suggestive of symptom
magnification. Dr. Framjee opined that her temporary total disability due to lumbar strain
resolved within two or three weeks of her injury. He concluded that appellant had no physical
limitations due to her work-related injury. Dr. Framjee reviewed the surveillance video and
found that she could perform activities of daily living normally without the gait demonstrated in
his office.
The Board finds that Dr. Framjee’s report is based on a proper history of injury and
provides findings in support of his conclusion that appellant’s employment-related condition had
resolved without residuals and that she had no continuing disability. This report represents the
special weight of the medical evidence and was sufficient to meet OWCP’s burden of proof to
terminate her wage-loss and medical benefits effective March 2, 2015.
Following Dr. Framjee’s report, Dr. Blough submitted two additional reports dated
January 26 and 28, 2015. He continued to support appellant’s ongoing lumbar conditions
including lumbar sprain, lumbar radiculopathy, and lumbar annual tear at L4-5. Dr. Blough also
supported her ongoing total disability due to these conditions. He opined that appellant did not
demonstrate any behaviors consistent with symptom magnification. The Board finds that these
reports are not based on a proper factual background and are insufficient to overcome the weight
of Dr. Framjee’s reports or to create a conflict with those reports. The additional conditions
alleged by Dr. Blough have not been accepted by OWCP and are not based on diagnostic studies.
Dr. Framjee did not find an annular tear on the second MRI scan and the report of this test was
also negative. As Dr. Blough was on one side of the conflict that Dr. Framjee resolved, the

20

Id.

10

additional reports from Dr. Blough are insufficient to overcome the special weight accorded
Dr. Framjee’s report as the impartial medical specialist or to create a new conflict with it.21
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
totally disabled for the period November 6, 2013 through August 11, 2014 due to her accepted
employment injuries. The Board further finds that OWCP met its burden of proof to terminate
her wage-loss compensation and medical benefits effective March 2, 2015.
ORDER
IT IS HEREBY ORDERED THAT the March 2 and January 28, 2015 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21

Dorothy Sidwell, 41 ECAB 857, 874 (1990).

11

